Case 2:19-cv-00150-JPH-MJD Document 69 Filed 09/30/20 Page 1 of 2 PageID #: 395




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 RICHARD A. FOX,                                       )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 2:19-cv-00150-JPH-MJD
                                                       )
 KEVIN HUNTER, et al.                                  )
                                                       )
                               Defendants.             )

                                               Order

        This case is set for an evidentiary hearing pursuant to Pavey v. Conley, on October 22,

 2020. In light of the COVID-19 pandemic and the Court's confidence that its video conferencing

 capabilities are sufficient to allow the Court to take Mr. Fox's testimony and decide the material

 facts in dispute, the Court proposes that Mr. Fox participate in the hearing by video. Mr. Fox shall

 report to the Court by October 6, 2020, whether he will consent to this proposal.

 SO ORDERED.

Date: 9/30/2020




                                                  1
Case 2:19-cv-00150-JPH-MJD Document 69 Filed 09/30/20 Page 2 of 2 PageID #: 396




 Distribution:

 RICHARD A. FOX
 883999
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 6908 S. Old US Hwy 41
 P.O. Box 1111
 CARLISLE, IN 47838

 All Electronically Registered Counsel




                                         2
